EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brian J. Cash on 3/8/2021.


EXAMINER’S PROPOSED AMENDMENT

Claims


Amendments to the Claims:
Please further amend the following claim:
Listing of Claims:
1. (Cancelled)

2. (Currently Amended) A method of generating and displaying pixel perfect representations of web application controls in design-mode, comprising:  
storing, in computer memory, at least one control having at least one graphical component representation as a bitmap image;
storing, in computer memory, at least one image renderer, wherein the at least one image renderer is a rendering engine capable of rendering marked up content while outside a display area;
configuring the at least one image renderer to receive a defined set of properties and render a digital image based upon the defined set of properties;

defining properties within the at least one control, the properties enabling the at least one image renderer to render a corresponding image file based on the properties; and
configuring the at least one designer to call the image renderer, in design-mode and without running the web application, to generate at least one digital image of the at least one graphical component of the at least one control; 
wherein the generating further comprises:
determining, with the computer, when a user of the designer has added a new control to the web application or has changed a visual property of an existing control of the web application, 
	responding, if the determination is positive, comprising:
generating and collecting a set of properties from the at least one control, based on the properties of the control and needs 
entering, into a computer queue, at least one rendering request for the change in visual property of the at least one control, the rendering request having the set of properties,
processing, with a computer, the rendering requests in the computer queue, comprising:
finding and removing the rendering request from the queue, 
preparing a widget message definition describing the set of properties of the at least one graphical component,
generating, with the at least one image renderer, an image based on the widget message definition; 
signaling, with the at least one image renderer, a Rendering Complete signal to the designer
updating, with the designer, the display area by displaying the rendered image in the display area.  

3. (Original) The method of claim 2, wherein the processing, with a computer, the rendering requests in the computer queue is performed asynchronously.

4. (Original) The method of claim 2, wherein the message definition is in JSON format.



ALLOWANCE
2.	Claims 2-4 are allowed. Claims 1 was canceled.
3.	This application is a continuation of U.S. 10,409,565, filed 3/30/2017.
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
5.	The following is an examiner’s statement of reasons for allowance: The Independent claim describes generating a web application control in design-mode. A control with a graphical component comprising a bitmap image is stored in memory along with an image renderer and designer. The image renderer performs pre-rendering by rendering markup content outside the display area by receiving a defined set of properties to render a digital image. The designer supports web application design and comprises a display area for presenting a graphical representation of the application. Properties are defined within the control and enable the image rendered to render an image file using the properties. The designer is configured to call the image render in design-mode without running the web application to generate the digital image of the graphical component of the control. The generation of the digital image is based on determining if the designer has added a new control or modified a visual property of an existing control of the web application. If either modification to a control is determined then a set of properties are generated and collected from the control. A queue is entered for a rendering request having the set of properties which are then processed by finding and removing the 
6.	The cited reference of Chitale (U.S. 9,703,762) discloses receiving a set of defined properties using the theme implementation file which is then used to render a digital image referenced in the theme file (see col. 4, lines 39-67). Nowhere does Chitale teach or suggest entering a queue while generating a widget message definition based on a set of properties for the image renderer that signals a Rendering Complete message to the designer for presenting the rendered image when a modification to the control property is performed.
7.	The cited reference of Falkenberg (U.S. Pub 2012/0151308) teaches pre-rendering web content see paragraphs 27-33. Falkenberg fails to teach or suggest entering a queue while generating a widget message definition based on a set of properties for the image renderer that signals a Rendering Complete message to the designer for presenting the rendered image when a modification to the control property is performed.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30 am - 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/9/2021